DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
It is noted that the Abstract of the record contains multiple paragraphs, more than 150 words, and uses legal phraseology such as “said” and “wherein”. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

The disclosure is objected to because of the following informalities:
Page 8, line 23, “loweer" should read “lower”
Page 9, line 18, “describe” should read “describes”
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 4, 6, 7, 11, and 13 are objected to because of the following informalities:
The use of parentheses in the claim language, i.e., “(G2)”, recited in claim 1, page 1, line 2; claim 1, page 3, line 11; claim 6, line 4; and claim 13, line 2 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed.

1)”, recited in claim 1, page 1, line 3 and claim 6, line 4 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed.

The use of parentheses in the claim language, i.e., “(g)”, recited in claim 1, page 1, lines 2, 3, 16, and 20; claim 1, page 2, lines 3, 7, 11, 14, and 22; claim 6, lines 4 and 5 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed. 

The use of parentheses in the claim language, i.e., “(mTOT)”, recited in claim 1, page 1, line 6 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed. 

The use of parentheses in the claim language, i.e., “(mmol/g)”, recited in claim 1, page 1, lines 14 and 21; claim 1, page 2, line 15; claim 1, page 3, line 9 and claim 11, line 2 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed. 

The use of parentheses in the claim language, i.e., “(mmol)”, recited in claim 1, page 1, lines 15, 18 and 19; claim 1, page 2, lines 2, 5, 6, 9, 10, 11, 12, 13, and 19; claim 1, page 3, lines 15 and 16 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed. 



The use of parentheses in the claim language, i.e., “(CSTR – Continuous Stirred-Tank Reactor)”, recited in claim 7, line 8 gives the appearance that the enclosed language is optional. It is suggested that the parentheses are removed. 

To ensure clarity, it is suggested to amend “mixture, said” to “mixture, wherein said” in claim 1, line 4.

To ensure proper antecedent basis, it is suggested to amend “the RMINIMUM” to “a RMINIMUM” in claim 1, page 3, line 8.

To ensure consistency and clarity, it is suggested to amend “mORGANIC mACID” to “mORGANIC ACID” in claim 1, page 3, lines 10 and 11.

To ensure proper antecedent basis, it is suggested to amend “the mmol” to “a mmol” in claim 1, page 3, line 11.

To ensure clarity, it is suggested to amend “are present” to “is present” in claim 1, page 4 or 9, line 14.



To ensure proper antecedent basis, it is suggested to amend “from the extraction” to “from extraction” in claim 2, line 3.

	To ensure clarity, it is suggested to amend “C1-C6” to “C1-C6 alkyl group”.

To ensure clarity, it is suggested to amend “said reactor said reactor” to “said reactor” in claim 7, line 7.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 (mmol/g) is the ratio between a first amount of said at least one organic acid (mmol) and a first amount of said at least one inorganic acid (mmol) optionally present and the amount of water G1 (g) used” (emphasis added). However, it is unclear whether R1 is the ratio of a first amount of said at least one organic acid and a first amount of said at least one inorganic acid optionally present to the amount of water used, R1 is the ratio of a first amount of said at least one organic acid to a first amount of said at least one inorganic acid optionally present and the amount of water used, etc. The examiner interprets R1 as the ratio of a first amount of said at least one organic acid and a first amount of said at least one inorganic acid optionally present to the amount of water used. This interpretation is speculative. Clarification is requested.

Claim 1, algorithm (4) recites “an aqueous solution of said at least one organic acid”. However, it is unclear whether “said at least one organic acid” refers to the first amount of said at least one organic acid, the second amount of said at least one organic acid, etc. The examiner interprets “said at least one organic acid” as “said first amount of said at least one organic acid”. This interpretation is speculative. Clarification is requested.

Claim 1 recites “is higher than or equal to 0.20 mmol/g”. However, it is unclear whether RMINIMUM is higher than or equal to 0.20 mmol/g, whether (G2) is higher than or equal to 0.20 mmol/g, etc. The examiner interprets this as RMINIMUM is higher than or equal to 0.20 mmol/g. This interpretation is speculative. Clarification is requested. 

the amount of inorganic acid (mmol) and of the amount of organic acid” (emphasis added). However, it is unclear whether “the amount of inorganic acid” refers to said at least a first amount of said at least one inorganic acid optionally present, refers to a second amount of said at least one inorganic acid, etc. Additionally, it is unclear whether “the amount of organic acid” refers to the first amount of said at least one organic acid, the second amount of said at least one organic acid, etc. The examiner interprets “the amount of inorganic acid” as ”said at least a first amount of said at least one inorganic acid optionally present” and “said at least one organic acid” as “said first amount of said at least one organic acid”. This interpretation is speculative. Clarification is requested.

Regarding claim 5, the word "including” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The examiner interprets “including” as “consisting of”, and “or mixtures thereof” as “and mixtures thereof”. This interpretation is speculative. Clarification is requested. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, 
oC and 180oC”, and the claim also recites “between 130oC and 150oC” which is the narrower statement of the range/limitation;
claim 6 recites the broad recitation “between 20 minutes and 2 hours”, and the claim also recites “between 40 minutes and 1 hour” which is the narrower statement of the range/limitation;
claim 6 recites the broad recitation “between 30 seconds and 1 hour”, and the claim also recites “between 5 minutes and 20 minutes” which is the narrower statement of the range/limitation;
claim 7 recites the broad recitation “between 1% by weight and 60% by weight”, and the claim also recites “between 5% by weight and 45% by weight”, which is a narrower statement, and “between 10% by weight and 30% by weight” which is the narrowest statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 7 recites “optionally, at least one sugar having 6 carbon atoms (C6) and said at least one organic acid”. However, it is unclear whether both at least one sugar having 6 carbon atoms and said at least one organic acid are optional, only at least one sugar having 6 carbon atoms is optional and said at least one organic acid is required, etc. The examiner interprets “optionally, at least one sugar having 6 carbon atoms (C6) 

Claim 12 recites “wherein said amount of biomass is between 2% by weight and 40% by weight”. However, it is unclear whether “said amount of biomass” refers to an amount of said biomass (G2) recited in claim 1, line 2, refers to an amount of biomass Q recited in claim 1, page 2, line 22, etc. Additionally, it is unclear whether “2% by weight and 40% by weight” are with respect to the weight of an amount of water (G1), with respect to the total weight of the mixture obtained in elementary operation (ii) in claim 1, etc. The examiner interprets “said amount of biomass” as an amount of biomass Q recited in claim 1, page 2, line 22, and interprets “by weight” as by weight with respect to the total weight of the mixture obtained in elementary operation (ii) in claim 1. This interpretation is speculative. Clarification is requested.

Claim 13 recites, “(G2) is higher than or equal to 0.25 mmol/g”. However, it is unclear how the unit of “(G2)” is “mmol/g”, given “(G2)” recited in claim 1 is an amount of biomass in “g” (grams). The examiner interprets “(G2)” as “RMINIMUM” in claim 13. This interpretation is speculative. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bortolo et al. (WO 2015/087254 A1), hereinafter Bortolo, as evidenced by SBAR: Biochemical Characterization of Guayule Bagasse.
Regarding claims 1, 9, 11 and 13, Bortolo teaches a process for the production of sugars from biomass (Bortolo, abstract; page 28, example 3), wherein said biomass is a lignocellulosic biomass (Bortolo, page 15, lines 27-28) and said lignocellulosic biomass can be selected from guayule (Bortolo, page 16, lines 21-23; page 28, line 7) (i.e., biomass derived from guayule plants) comprising,
putting a biomass (i.e., an amount of said biomass, G2) in contact with an aqueous solution (i.e., an amount of water, G1) of at least one organic acid (Bortolo, abstract; page 17, lines 20-22; page 28, example 3); 
obtaining a first reaction mixture (Bortolo, page 17, lines 20-22; page 28, example 3).

Bortolo further teaches wherein 25 g of previously ground guayule bagasse were charged into an open-top Biichi autoclave and 500 g of an aqueous solution of methane-sulfonic acid (i.e., 300 g of an aqueous solution comprising a first amount of said at least one organic acid and 200 g of an aqueous solution comprising a second amount of said at least one organic acid) (Bortolo, page 28, lines 7-11).
It would be obvious to one of ordinary skill in the art to choose a ratio of a first amount of at least one organic acid to an amount of water to obtain a high conversion of the hemicellulose component and consequently a high yield of sugars having from 5 to 6 carbon atoms (Bortolo, page 12, lines 1-5), and therefore obtain R1, including that presently claimed. 
It would be obvious to one of ordinary skill in the art to choose a ratio of a second amount of at least one organic acid to an amount of biomass to obtain a high 2, including that presently claimed.

Bortolo further teaches 500 g of an aqueous solution of methane-sulfonic acid (i.e., preparing a volume V of an aqueous solution of said at least one organic acid), at pH 1.1 (i.e., having a pH(1) lower than 7), and wherein 25 g of previously ground guayule bagasse (i.e., an amount of biomass Q) were charged into an open-top Biichi autoclave and 500 g of an aqueous solution of methane-sulfonic acid were then charged (i.e., adding an amount of biomass Q to the aqueous solution, said amount of biomass being 25 g / (25 g + 500 g) = 4.76% by weight, with respect to the total weight of the mixture obtained, which is within the claimed range of lower than or equal to 60% by weight, with respect to the total weight of the mixture), wherein the first reaction mixture was thus obtained (i.e., the mixture obtained in (ii)) (Bortolo, page 28, lines 7-11).
Bortolo does not explicitly disclose wherein the biomass is dried at 120oC for 15 h or wherein the elementary operations are carried out at room temperature.  
However, the method as taught by Bortolo is similar to the method of calculating R as claimed in claim 1, and therefore it would have been obvious to one of ordinary skill in the art that when calculating R in Bortolo, the pH of the first reaction mixture (i.e., pH(2), the pH of the mixture obtained in (ii)) would be such that R would fall within the claimed R range.

1 and m2 can easily be calculated from R1, R2, G1, and G2 (i.e., equations (2) and (3)), as presently claimed. Further, it would be obvious to one of ordinary skill in the art that the total moles of said at least one organic acid and said at least one inorganic acid optionally present (mTOT) would be equivalent to the summation of the molar values of the amounts of acid present (i.e., m1 and m2), and thus can easily be calculated according to equation (1), as presently claimed. 

It would be obvious to one of ordinary skill in the art to choose a ratio of organic acid present (i.e., mORGANIC ACID) to amount of biomass (i.e., G2) to obtain a high conversion of the hemicellulose component and consequently a high yield of sugars having from 5 to 6 carbon atoms (Bortolo, page 12, lines 1-5), and therefore obtain RMINIMUM, including that presently claimed. 

	It is noted that the presently claimed “optionally at least one inorganic acid” is an optional limitation, and thus not required. 

Regarding claim 2, Bortolo further teaches wherein said biomass is a lignocellulosic biomass (Bortolo, page 15, lines 27-28) and said lignocellulosic biomass can be selected from guayule (Parthenium argentatum) (Bortolo, page 16, lines 22-23), such as guayule bagasse (Bortolo, page 28, lines 7-8), which consists of the woody stem material left after resin and rubber extraction as evidenced by SBAR (i.e., biomass derived from guayule plants is the bagasse derived from the extraction processes to which said guayule plants are subjected). 

Regarding claim 3, Bortolo further teaches wherein said biomass can be subjected to a preliminary grinding process before being put in contact with said aqueous solution of at least one organic acid (Bortolo, pg. 16 line 27 – pg. 17 line 2).

Regarding claim 4, Bortolo further teaches wherein said at least one organic acid can be selected from alkyl-sulfonic acids having general formula (I), wherein formula (I) is R-SO3H, and wherein R represents a linear or branched C1-C6 alkyl group (Bortolo, page 17, lines 8-13).

Regarding claim 5, the claim further limits at least one inorganic acid, which is an optional embodiment of claim 1 (i.e., optionally at least one inorganic acid) and therefore not required. As such, claim 5 is rejected based on identical/substantially identical reasons as claim 1.

Regarding claim 6, Bortolo further teaches wherein said process for the production of sugars from biomass comprises:
putting a biomass in contact with an aqueous solution (i.e., an amount of water) of said at least one organic acid in a reactor obtaining a first reaction mixture (Bortolo, page 17, lines 20-22);
heating the reactor to the desired temperature, preferably ranging from 100oC to 180oC, more preferably ranging from 130oC to 150oC, for a time ranging from 20 minutes to 2 hours, preferably ranging from 40 minutes to 1 hour, obtaining a second 
optionally, maintaining said second reaction mixture comprising a first solid phase and a first aqueous phase at said desired temperature for a time ranging from 30 seconds to 1 hour, preferably ranging from 5 minutes to 20 minutes (Bortolo, page 18, lines 1-5);
removing (i.e., recovering) said second reaction mixture from said reactor (Bortolo, page 18, lines 6-7).

Regarding claim 7, Bortolo further teaches 
wherein said biomass can be present in said first reaction mixture in a quantity ranging from 5% by weight to 40% by weight (i.e., which is within the claimed ranges of between 1% by weight and 60% by weight and between 5% by weight and 45% by weight, and encompasses the claimed range of 10% by weight and 30% by weight), with respect to the total weight of said first reaction mixture (Bortolo, page 18, lines 9-13);
wherein said reactor is selected from slurry reactors with continuous feeding of the biomass (CSTR – “Continuous Stirred-Tank Reactors”) (Bortolo, page 18, lines 20-22);
wherein said first solid phase comprises lignin and cellulose and said first aqueous phase comprises at least one sugar having from 5 to 6 carbon atoms and said at least one organic acid (Bortolo, page 18, lines 24-27).

Regarding claim 8, Bortolo further teaches wherein said biomass is a lignocellulosic biomass (Bortolo, page 15, lines 27-28) and said lignocellulosic biomass can be selected from guayule (Parthenium argentatum) (Bortolo, page 16, lines 22-23), such as guayule bagasse (Bortolo, page 28, lines 7-8).

Regarding claim 10, Bortolo further teaches wherein the pH of said aqueous solution being ranging from 0.6 to 1.6 (i.e., pH overlaps with the claimed range of between 0.7 and 3) (Bortolo, abstract; page 11, lines 24-28), such as a pH of 1.1 (Bortolo, page 28, lines 10-11).

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 12, Bortolo further teaches wherein said biomass can be present in said first reaction mixture in a quantity ranging from 5% by weight to 40% by weight (i.e., which is within the claimed range of between 2% by weight and 40% by weight) (Bortolo, page 18, lines 9-11).

Regarding claims 14-16, Bortolo further teaches wherein said biomass can be preferably ground until particles having a diameter ranging from 0.1 mm to 10 mm, more preferably ranging from 0.5 mm to 4 mm, are obtained, and wherein particles having a 

Regarding claim 17, Bortolo further teaches wherein R represents a linear or branched C1-C6, preferably C1-C3, alkyl group (Bortolo, page 17, lines 12-13).

Regarding claim 18, Bortolo further teaches wherein said at least one organic acid is methane-sulfonic acid (CH3-SO3H) (Bortolo, page 17, lines 15-16; page 28, example 3).

Regarding claim 19, the claim further limits the strong inorganic acid, which is a limitation of claim 5, which further limits an optional embodiment of claim 1 (i.e., optionally at least one inorganic acid) and therefore not required. As such, claim 19 is rejected based on identical/substantially identical reasons as claims 1 and 5.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexandrovich et al. (WO 2016/090046 A1) teaches methods for hydrolytic biomass conversion resulting in the formation of soluble pentose compounds, wherein acids that are employed to adjust the pH of the biomass slurry prior to, during, or even after applying the slurry to the reactor assembly include sulfuric acid and sulfonic acids, wherein the target temperature within the hydrolysis zone of about 100 oC to 180 oC and oC.
Kilambi et al. (US 8,968,479 B2) teaches methods for the continuous treatment of biomass comprising an inorganic acid, an organic acid, or combinations thereof, such as sulfuric acid or sulfonic acid, and wherein the amount of acid may be present in an amount from about 0.1% to about 2%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.S.S./Examiner, Art Unit 1732        

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                         12/7/21